Case 2:20-cv-06165-JVS-KK Document 3 Filed 07/14/20 Page 1 of 3 Page ID #:14



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

    Case No.      CV 20-6165-JVS-KK                                    Date: July 14, 2020
    Title: Brandon Bibbs v. Sandra Hutchens



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                            Not Reported
                  Deputy Clerk                                         Court Reporter


        Attorney(s) Present for Petitioner:                  Attorney(s) Present for Respondent:
                  None Present                                          None Present

Proceedings:        (In Chambers) Order To Show Cause Why This Action Should Not Be
                    Dismissed

                                                    I.
                                              INTRODUCTION

        On May 9, 2020, Petitioner Brandon Leon Bibbs (“Petitioner”) constructively filed1 a
Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254
(“Section 2254”) challenging Petitioner’s 2016 convictions for armed robbery (“Petition”). ECF
Docket No. (“Dkt.”) 1, Pet. The Petition appears subject to dismissal, however, because Petitioner
is not currently in custody on the 2016 convictions. The Court will provide Petitioner an
opportunity to address this issue before making a final determination regarding whether the Petition
should be dismissed.

                                                   II.
                                              BACKGROUND

A.         STATE COURT PROCEEDINGS

        On April 19, 2016, Petitioner pled guilty to two counts of robbery with a firearm in violation
of section 211 of the California Penal Code in case number 14WF0245. Pet. at 2. Petitioner was

1
 Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail to
court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted).

    Page 1 of 3                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk __
Case 2:20-cv-06165-JVS-KK Document 3 Filed 07/14/20 Page 2 of 3 Page ID #:15



sentenced to three years in prison on count one and one year in prison on count two. Id. Petitioner
lists his place of conviction and sentence as the “Orange County Sheriff’s Department.” Id.
Petitioner did not file a direct appeal. Id. at 2-3.

        On September 24, 2018, Petitioner filed a petition for writ of habeas corpus in Orange
County Superior Court, case number M-17708. Id. at 3. On November 17, 2018, the superior court
denied the petition “for not providing proof of service and no prima facie case for relief.” Id. at 4.

        On January 17, 2019, Petitioner filed a petition for writ of habeas corpus in the California
Court of Appeals, case number G057290. Id. On March 1, 2019, the Court of Appeals denied the
petition. Id.

        On January 21, 2020, Petitioner filed a petition for writ of habeas corpus the Supreme Court
of California, case number S260290. Id. On April 1, 2020, the California Supreme Court denied the
petition “for not being in custody of California authorities.” Id. at 5.

B.         FEDERAL HABEAS PROCEEDINGS

         On May 9, 2020, Petitioner constructively filed the instant Petition in this Court. Petitioner
raises two claims: (1) illegal arrest in violation of the Fourth Amendment; and (2) ineffective
assistance of counsel in violation of the Sixth Amendment. Id. at 5-6. Petitioner states he was
“committed to parole upon release out of custody and [P]etitioner was transferred to another
county, not knowing the circumstances of being on parole to present to the court.” Id. at 7.

                                                III.
                                            DISCUSSION

              PETITIONER IS NOT IN CUSTODY ON THE 2016 CONVICTIONS

        Under Section 2254, “a district court shall entertain an application for a writ of habeas
corpus in behalf of a person in custody pursuant to the judgment of a State court only on the
ground that he is in custody in violation of the Constitution or laws or treaties of the United States.”
28 U.S.C. § 2254(a). The “in custody” requirement is jurisdictional, and it is, therefore, the first
question the Court must consider. Bailey v. Hill, 599 F.3d 976, 978 (9th Cir. 2010). A habeas
petitioner is not “in custody” once the sentence imposed for the conviction is “fully expired.”
Maleng v. Cook, 490 U.S. 488, 491, 109 S. Ct. 1923, 104 L. Ed. 2d 540 (1989); De Long v.
Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990).

         Here, Petitioner indicates he was sentenced on April 19, 2016 to a four-year term in state
prison. Pet. at 2. As the California Supreme Court found in denying Petitioner’s habeas petition,
Pet. at 5, Petitioner’s sentence on the 2016 conviction appears to have expired nearly three months
ago.2 Hence, because Petitioner appears to have fully served the sentence and is no longer in
custody for his 2016 conviction, this Court lacks jurisdiction. De Long, 912 F.2d at 1146.
2
  The Court also notes Petitioner has filed a separate action in this Court, Brandon Bibbs v. United
States, CV 20-4222-JVS-KK, wherein Petitioner alleges he is currently in custody awaiting trial on
separate charges, and “was charged by information with ten counts of robbery with a firearm and is
(continued . . . )
    Page 2 of 3                     CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
Case 2:20-cv-06165-JVS-KK Document 3 Filed 07/14/20 Page 3 of 3 Page ID #:16



                                                IV.
                                              ORDER

       For the foregoing reasons, the Petition appears subject to dismissal. Petitioner is therefore
ORDERED TO SHOW CAUSE why the Petition should not be dismissed by filing a written
response no later than August 14, 2020.

        ALTERNATIVELY, Petitioner May Voluntarily Dismiss the Action Without
Prejudice: Instead of filing a response to the instant Order, Petitioner may request a voluntary
dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of the Court
has attached a Notice of Dismissal form for Petitioner’s convenience. However, the Court
warns Petitioner that if Petitioner should later attempt to again raise any dismissed claims in a
subsequent habeas petition, those claims may be time-barred under the statute of limitations in
Section 2244(d)(1). 28 U.S.C. § 2244(d)(1) (“A 1-year period of limitation shall apply to an
application for a writ of habeas corpus by a person in custody pursuant to the judgment of a State
court.”).

       The Court warns Petitioner failure to timely file a response to this Order will result in
the Court dismissing this action without prejudice for lack of jurisdiction and/or for failure
to prosecute and comply with court orders. See Fed. R. Civ. P. 41(b).

       The Clerk of Court is directed to serve a copy of this Order on Petitioner at his
current address of record.

        IT IS SO ORDERED.




in the custody of Men’s Central Jail in Los Angeles County.” Id., dkt. 1. It appears, therefore,
Petitioner is currently detained as a result of that matter.
 Page 3 of 3                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
